DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.
Response to Amendment
	The Amendment filed 2/25/22 has been entered.  Claims 10, 14 and 16 are amended.  Claims 19- 20 are added.  Claims 10- 20 are pending and being addressed by this Action.
Response to Arguments
Interview Summary
	In response to applicant’s argument on the top of page 5 of applicant’s Remarks, filed 2/25/22 that the insufflation fluid disclosed in the present application is not limited to gaseous fluid, the Office respectfully submits that the insufflation port 340 delivers fluid 330 to expand the surrounding tissue and create a working space (See 12/700,568 (hereinafter ‘568 application) Specification Ps. [0108], [0114]).  The first fluid 330 is a gas (See ‘568 application Specification Ps. [0118], [0124], [0125], [0132]).  Applicant’s argument that the insufflation fluid is not limited to gaseous fluid is not persuasive.

Priority
	In response to applicant’s argument on p. 5 of applicant’s Remarks, filed 2/25/22, regarding claims 10- 20 being entitled to the benefit of a priority date of February 29, 2012, the Office notes that “essential material” can be incorporated by reference by way of an incorporation by reference to U.S. Patents or U.S. Patent application publications (See 37 C.F.R. § 1.57(d)).  In this case, provisional application 61/604,932, filed 2/29/12, incorporated by reference U.S. Patent No. 7,882,841, U.S. Patent Application No. 12/399,585, filed March 6, 2009, now U.S. Patent No. 8,814,921, issued August 26, 2014 (as noted in the Specification of the current application), and U.S. Patent Application No. 12/700,568, filed February 4, 2010, now U.S. Patent No. 9,232,959, issued January 12, 2016 (as noted in the Specification of the current application).

Specification Support
	In response to applicant’s argument regarding Specification support on pp. 6- 7 of applicant’s Remarks, filed 2/25/22, the Office notes that 
	1. Claim 10, lines 10- 15 reciting, “controlling, based on feedback, a flow rate of the fluid from the water jet flush tube by adjusting the flow rate from the first flow rate to a second flow rate to resect target tissue while leaving non-target tissue substantially undamaged, the feedback including an ultrasound image showing an effect of the fluid from the water jet flush tube on the tissue” has support in the ‘568 application at P. [0078] and Fig. 9a which states “it is also contemplated that the fluid parameters are configured to selectively resect glandular tissue, it is also contemplated that the fluid parameters may be dynamically adjusted during the resection procedure to take into account the gradual exposure of non-glandular tissue and to fine-tune the resection selectively as needed.”
	2.  Claim 19 Support in the Specification is found in Ps. [0113], [0114], [0117], [0118], [0124], [0125] of the 568 application, not the ‘932 application.

Claim 10
	In response to applicant’s arguments on pp. 8- 9 in the Remarks, filed 2/25/22, the Office acknowledges that Moutafis in view of Hodorek does not disclose a second non-zero flow rate.  However, it is noted that the claim amendment as filed does not clearly require the second flow rate to be a non-zero flow rate.  The below Examiner’s Amendment addresses this issue.  See the attached Examiner-Initiated Interview Summary.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brooke Matney on 5/19/22.
The application has been amended as follows: 
10. (Currently Amended) A medical method, comprising: 
providing a water jet system, wherein the water jet system comprises a water jet fluid flush tube and a removal port; 
endoscopically inserting the water jet system into a patient; 
utilizing a visualization element separate from the water jet system to visualize a treatment performed by the water jet system; 
applying fluid from the water jet flush tube at a first flow rate to create a cutting jet area to resect tissue; 
robotically controlling cutting motion by the water jet fluid flush tube to resect the tissue; 
controlling, based on feedback, a flow rate of the fluid from the water jet flush tube by adjusting the flow rate from the first flow rate to a second flow rate to resect target tissue at the second flow rate while leaving non-target tissue substantially undamaged, the feedback including an ultrasound image showing an effect of the fluid from the water jet flush tube on the tissue; and 
using the removal port to remove resected tissue via aspiration.
Reasons for Allowance
Claims 10- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, controlling, based on feedback, a flow rate of the fluid from the water jet flush tube by adjusting the flow rate from the first flow rate to a second flow rate to resect target tissue at the second flow rate while leaving non-target tissue substantially undamaged, the feedback including an ultrasound image showing an effect of the fluid from the water jet flush tube on the tissue.
As noted in the Response to Arguments above, neither Moutafis et al. (US Pat. No. 6,375,635 B1) nor Hodorek et al. (US Pub. No. 2007/0239153 A1) disclose controlling, based on feedback, a flow rate of the fluid from the water jet flush tube by adjusting the flow rate from the first flow rate to a second flow rate to resect target tissue at the second flow rate while leaving non-target tissue substantially undamaged, the feedback including an ultrasound image showing an effect of the fluid from the water jet flush tube on the tissue.  Hodorek teaches that the energy source or water jet flow rate of the fluid is controlled, based on feedback related to the position of the instrument 75 with respect to the workspace 60, which is determined, in part by ultrasound, to treat the tissue to be broken apart and spare injury to surrounding tissue (Hodorek - - Ps. [0025], [0039], [0043]).  However, the water jet flow rate of the fluid is de-energized or reduced to a zero flow rate (Hodorek - -Ps. [0039], [0043]).  Hodorek does not teach or suggest, alone or in combination, continued resection of tissue at a second rate (See pages 8- 9 of applicant’s Remarks, filed 2/25/22).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Walbrink et al. (US Patent No. 5,449,356) which discloses maintaining a pressure of fluid delivered from an insufflation port of a minimally invasive surgical system within a desired range based on feedback from a pressure sensor (Abstract, Col. 3, l. 55- 68; Col. 4, l. 51- 55).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771